DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0258452 to Feng et al..

As per claim 1, Feng et al. teach a pixel circuit, comprising: 
an organic light emitting diode (Fig. 3, OLED); 
a switching transistor (Fig. 3, T1) that is turned off when a scan signal (Figs. 3-4, Gate) has a first voltage (Figs, 3-4, high scan) and turned on when the scan signal has a second voltage (Figs. 3-4, low scan); 
a storage capacitor (Fig. 3, C1) that stores a data voltage provided through a data line (Fig. 3, Data) when the switching transistor is turned on; and 
a driving transistor (Fig. 3, DTFT) that provides a driving current to the organic light emitting diode, the driving current corresponding to the data voltage stored in the storage capacitor, wherein 
the driving transistor is electrically connected with the organic light emitting diode between a high power supply voltage (Fig. 3, Vdd) and a low power supply voltage (Fig. 3, VSS), and 
the driving transistor includes a first bottom gate electrode that is provided with a constant voltage, wherein the constant voltage is larger than 0V or less than 0V (paragraph 72, high voltage VGH), the first bottom gate electrode is electrically disconnected from the switching transistor (Fig. 3).
Feng et al. do not explicitly teach wherein the constant voltage is equal to the first voltage.
However, Feng et al. suggest wherein the constant voltage is equal to the first voltage (paragraph 72, the high-voltage input end is configured to input a high voltage VGH; paragraph 83, “Gate outputs a high level, the bottom gate of the DTFT is connected to VGH, T1 is turned off”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Feng et al., so that the constant voltage is equal to the first voltage, such as suggested by Feng et al., for the purpose of reducing the threshold voltage of the driving transistor.

As per claim 2, Feng et al. teach the pixel circuit of claim 1, wherein 
the first voltage has a positive voltage level (paragraph 72, high voltage VGH), 
the driving transistor is a PMOS (p-channel metal oxide semiconductor) transistor (Feng, Fig. 3), and 
a voltage level of a threshold voltage of the driving transistor is moved in a negative direction when the first voltage is provided to the first bottom gate electrode (Feng, paragraph 83, “the bottom gate of the DTFT is connected to the high voltage VGH, so as to reduce the threshold voltage of the DTFT”).

As per claim 11, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Feng et al. teach a display device, comprising: a display panel (Feng, Fig. 5) including a plurality of pixel circuits (Feng, Fig. 3 shows one of a plurality of pixels in a display panel); and a panel driving part (Fig. 3, means for providing Vdd, VSS, Vdata and Gate) that provides a scan signal, a data voltage, a high power supply voltage, and a low power supply voltage to the display panel.

As per claim 12, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0258452 to Feng et al.; in view of US 2007/0114530 to Kimura et al.

As per claim 3, Feng et al. teach the pixel circuit of claim 2, wherein the high power supply voltage has a voltage level higher than a voltage level of the low power supply voltage (Feng, Fig. 3).
Feng et al. do not teach wherein the first voltage has a voltage level higher than the voltage level of the high power supply voltage.
Kimura et al. teach wherein the first voltage has a voltage level higher than the voltage level of the high power supply voltage (paragraph 187).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Feng, Miyake and Nathan et al., so that the first voltage has a voltage level higher than the voltage level of the high power supply voltage, such as taught by Kimura et al., for the purpose of ensuring reverse biasing of the transistor.

As per claim 13, it comprises similar limitations to those on claim 3 and it is therefore rejected for similar reasons.

Claims 4, 5, 7-9, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0258452 to Feng et al.; in view of US 2015/0084946 to Shim et al.

As per claim 4, Feng et al. teach a pixel circuit, comprising: 
an organic light emitting diode (Fig. 3, OLED); 
a switching transistor (Fig. 3, T1) that is turned off when a scan signal (Fig. 3, Gate) has a first voltage and turned on when the scan signal has a second voltage; 
a storage capacitor (Fig. 3, C1) that stores a data voltage provided through a data line  when the switching transistor is turned on; and 
a driving transistor (Fig. 3, DTFT) that provides a driving current to the organic light emitting diode, the driving current corresponding to the data voltage stored in the storage capacitor, wherein 
the driving transistor is electrically connected with the organic light emitting diode between a high power supply voltage (Fig. 3, Vdd) and a low power supply voltage (Fig. 3, VSS), the driving transistor includes a first bottom gate electrode that is provided with a constant voltage, wherein the constant voltage is larger than 0V or less than 0V (paragraph 72, high voltage VGH), and 
Feng et al. do not teach wherein the switching transistor includes a second bottom gate electrode that is provided with the first voltage.
Shim et al. teach wherein the switching transistor includes a second bottom gate electrode that is provided with a constant voltage that is equal to the first voltage, the second bottom gate electrode is electrically disconnected from the driving transistor (Fig. 11, paragraphs 95-96 and 100, the second gate electrodes of the transistors are connected to a common voltage, Vtg in Shim seems analogous to Vscan in Shim, since both voltages are used to compensate for drift in Vth).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Feng et al., so that the switching transistor includes a second gate electrode that is provided with the first voltage, such as taught by Shim et al., for the purpose of improving transistor performance.

As per claim 5, Feng and Shim et al. teach the pixel circuit of claim 4, wherein 
the first voltage has a positive voltage level (Feng, Fig. 3, a positive voltage turns off transistor T1), 
the switching transistor is a PMOS (p-channel metal oxide semiconductor) transistor (Feng, Fig. 3), and 
a voltage level of a threshold voltage of the switching transistor is moved in a negative direction when the first voltage is provided to the second bottom gate electrode (Feng, paragraph 83, “the bottom gate of the DTFT is connected to the high voltage VGH, so as to reduce the threshold voltage of the DTFT”).

As per claim 7, Feng and Shim et al. teach the pixel circuit of claim 4, wherein the driving transistor includes a first bottom gate electrode provided with the first voltage (Feng, Fig. 3).

	As per claim 8, Feng and Shim et al. teach the pixel circuit of claim 7, wherein the first voltage has a positive voltage level, the driving transistor is a PMOS transistor (Feng, Fig. 3), and a voltage level of a threshold voltage of the driving transistor is moved in a negative direction when the first voltage is provided to the first bottom gate electrode (Feng, paragraph 83, “the bottom gate of the DTFT is connected to the high voltage VGH, so as to reduce the threshold voltage of the DTFT”).

	As per claim 9, Feng and Shim et al. teach the pixel circuit of claim 8, wherein the switching transistor is the PMOS transistor (Feng, Fig. 3), and a voltage level of a threshold voltage of the switching transistor is moved in a negative direction when the first voltage is provided to the first bottom gate electrode (Shim, Fig. 11; Feng, paragraph 83, “the bottom gate of the DTFT is connected to the high voltage VGH, so as to reduce the threshold voltage of the DTFT”).

As per claim 14, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons. Furthermore, Feng, Shim, Miyake and Nathan et al. teach a display device, comprising: a display panel including a plurality of pixel circuits (Feng, Fig. 3, shows one of a plurality of pixels in a display panel); and a panel driving part (Feng, Fig. 3, means for providing Vdd, ground, Vdata abd Vscan) that provides a scan signal, a data voltage, a high power supply voltage, and a low power supply voltage to the display panel.

As per claim 15, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

As per claim 17, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.

As per claim 18, it comprises similar limitations to those in claim 8 and it is therefore rejected for similar reasons.

As per claim 19, Feng and Shim et al. teach the display device of claim 18, wherein the switching transistor is the PMOS transistor (Feng, Fig. 3), and a voltage level of a threshold voltage of the switching transistor is moved in a negative direction when the first voltage is provided to the first bottom gate electrode (Feng, paragraph 83, “the bottom gate of the DTFT is connected to the high voltage VGH, so as to reduce the threshold voltage of the DTFT”).

Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0258452 to Feng et al.; in view of US 2015/0084946 to Shim et al.; further in view of US 2007/0114530 to Kimura et al.

As per claim 6, Feng and Shim et al. teach the pixel circuit of claim 5, wherein the high power supply voltage has a voltage level higher than a voltage level of the low power supply voltage (Feng, Fig. 3).
Feng and Shim et al. do not teach wherein the first voltage has a voltage level higher than the voltage level of the high power supply voltage.
Kimura et al. teach wherein the first voltage has a voltage level higher than the voltage level of the high power supply voltage (paragraph 187).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Feng and Shim et al., so that the first voltage has a voltage level higher than the voltage level of the high power supply voltage, such as taught by Kimura et al., for the purpose of ensuring reverse biasing of the transistor.

As per claim 10, Feng and Shim et al. teach the pixel circuit of claim 9, wherein the high power supply voltage has a voltage level higher than a voltage level of the low power supply voltage (Feng, Fig. 3).
Feng and Shim et al. do not teach wherein the first voltage has a voltage level higher than the voltage level of the high power supply voltage.
Kimura et al. teach wherein the first voltage has a voltage level higher than the voltage level of the high power supply voltage (paragraph 187).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Feng and Shim et al., so that the first voltage has a voltage level higher than the voltage level of the high power supply voltage, such as taught by Kimura et al., for the purpose of compensating for the threshold voltage of the transistor.

As per claim 16, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

As per claim 20, it comprises similar limitations to those in claim 10 and it is therefore rejected for similar reasons.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694